DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

Claim status

This action is in response to applicant filed on 08/04/2022. 
Claims 1, 2, 8 and 15 have been amended.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/04/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a wearable article for a performance capture system, the wearable article comprising: one or more regions of the wearable article, wherein the one or more regions are configured to be worn on at least a portion of a body of a user; at least one first region of the one or more regions having a first pliability corresponding to a stiffness, wherein the stiffness enables the at least one first region to hold devices in predetermined positions on the wearable article, and wherein the devices comprise a plurality of reference markers of the performance capture system; at least one second region of the one or more regions having a second pliability, wherein the second pliability is more pliable than the first pliability, and wherein the at least one second region is coupled between two or more first regions to allow movement of the user; and a plurality of mounting mechanisms coupled to the one or more regions for mounting one or more reference markers of the plurality of reference markers of the performance capture system to be used for position determination, wherein plurality of reference markers protrudes through the plurality of mounting mechanisms, and wherein positions of the one or more reference markers are computed relative to one or more cameras.

The closest prior art of record is Connor (US 2016/0338644) in view of Sanders et al. (US 2021/0181848)) where it teaches a wearable article for a performance capture system, the wearable article comprising: one or more regions of the wearable article, wherein the one or more regions are configured to be worn on at least a portion of a body of a user; at least one first region of the one or more regions having a first pliability corresponding to a stiffness, wherein the stiffness enables the at least one first region to hold devices in predetermined positions on the wearable article, and wherein the devices comprise a plurality of reference markers of the performance capture system; at least one second region of the one or more regions having a second pliability, wherein the second pliability is more pliable than the first pliability, and wherein the at least one second region is coupled between two or more first regions to allow movement of the user; and a plurality of mounting mechanisms coupled to the one or more regions for mounting one or more reference markers of the plurality of reference markers of the performance capture system to be used for position determination, and wherein positions of the one or more reference markers are computed relative to one or more cameras.. However, the cited reference fail to individually disclose, or suggest when combined, wherein plurality of reference markers protrudes through the plurality of mounting mechanisms.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein plurality of reference markers protrudes through the plurality of mounting mechanisms in combination with the recited structural limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689